DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 02/22/2019 and 06/19/2019 are being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second nacelle”, the “turbine engine”, the “gearbox”, the “rotor”, the “exhaust inlet portion in fluidic communication with an exhaust stream of the tilt rotor aircraft”, the “intermediate portion is slidably and fluidically coupled to the exhaust inlet portion” and the “intermediate portion is slidably and fluidically coupled to the outlet portion” in claims and 10, the “long axis of the exhaust directing device” in claims 2 and 11, the “area” in claims 4 and 13, “a coupling configured to provide fluid communication with the exhaust stream of the tilt rotor aircraft” in claims 6 and 15, and the “major axis” in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
5.	The disclosure is objected to because of the following informalities: 
a.	para. [0011]: the term “a comprised” should be rewritten as --are comprised--.
Appropriate correction is required.

Claim Objections
6.	Claims 5-9 and 14-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-9 and 14-22 have not been further treated on the merits.
7.	Claims 4-5, 7, 13-14 and 16 are objected to because of the following informalities:  
	a.	Claims 4 and 13, line 1 each: the term “area” should be rewritten as --an area--.
	b.	Claims 5 and 14, line 1 each: the term “area” should be rewritten as --the area--.
	c.	Claims 7 and 16, line 1 each: the term “where” should be rewritten as --wherein--.
	d.	Claims 7 and 16, lines 2 each” the term “a comprised” should be rewritten as --are comprised--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-4 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 1, lines 1-6, recites the limitation “exhaust directing device for a tilt rotor aircraft having first and second nacelles… an exhaust inlet portion in fluidic communication with an exhaust stream of the tilt rotor aircraft” rendering the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the invention. The tilt rotor aircraft is not the claimed invention and is not required by Claim 1. Therefore, it is unclear how exactly is the exhaust inlet portion of the exhaust directing device in fluidic communication with an exhaust stream of the tilt rotor aircraft that is not required. As such any limitation regarding the exhaust directing device being directed to the tilt rotor aircraft is indefinite. Furthermore, per the applicants disclosure is not understood how exactly is the exhaust inlet portion in communication with an exhaust stream of the tilt rotor aircraft. As it can be best understood, the engine’s air intake/inlet is in fluidic communication with the engine’s outlet/exhaust. Similarly, Claim 10 is unclear for the same reasons.
11.	Claim 1, lines 10-13, recites the limitation “the intermediate portion is slidably and fluidically coupled to the exhaust inlet portions… and the intermediate portion is slidably and fluidically coupled to the outlet portion” rendering the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the invention. Per the applicant’s disclosure, it appears that each 
12.	Claim 1, lines 16-20, recites the limitation “the exhaust directing device has a second position in in which the exhaust inlet portion and the outlet portion are angled relative to one another such that the exhaust stream provides forward thrust while rotors are transitioning from the vertical position to the horizontal position” rendering the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the invention. The tilt rotor aircraft is not required as such the limitation is indefinite. Furthermore, per the applicants disclosure a driver or motor configures the exhaust directing device, specifically at the intermediate portion such that the second position is accomplished with the inlet portion being at angle relative to the exhaust nozzle. Therefore, it cannot be understood how exactly are both the inlet portion and the outlet portion angled relative to one another. The inlet portion appears to be angled relative to the intermediate portion and the exhaust nozzle.  
13.	Claim 4, lines 1-3, recites the limitation “area of the first exposed surface is less than that of the second exposed surface when the exhaust directing device is in the first position” rendering the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the invention. Per the applicants disclosure, the first exposed surface as well as the second exposed surface appear to be part of the intermediate portion, as such it cannot be understood exactly how are different locations of the intermediate portion being recited as to having distinct areas such that the a comparison is being made. In contrast, an intermediate portion being made up of various segments may have the same or varying surface areas attributed to each of the segments; however, this does not 
17.	Claim 10, lines 16-24, recites the limitation “a driver configured to translate or rotate at least one of the exhaust inlet portion, the exhaust intermediate portion, and the outlet portion… a controller in electrical communication with the driver and configured to coordinate transition of the exhaust directing device between the first positon and the second positon” rendering the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the invention. Per the applicant’s disclosure, it is unclear how exactly is the driver configured to translate or rotate any of the portions as well as it being unclear as to exactly which portion is being translated or rotated. Similarly, the controller being configured to coordinate transition of the exhaust directing device is not clear and is not understood in view of the applicant’s disclosure. Lastly, the tiltrotor is not required in the claim.  
19.	Claims not addressed are rejected based on their dependency from a rejected base claim. 
 
 Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 20190031371 A1), hereinafter “Ross”, in view of Mansfield (US 5478016 A).
23.	Regarding Claim 1, Ross discloses an exhaust directing device for a tilt rotor aircraft having first and second nacelles, each of the nacelles including a turbine engine and a gearbox connecting the engine to a rotor, the rotors tiltable from a vertical position in rotor borne flight and a horizontal position during forward flight (Ross Abstract, para. [0097]-[100] discloses an exhaust 496 directing device for a tilt rotor aircraft having first and second nacelles 492, turbine engine 499a, gearbox 499b, rotors 412 wherein the tilt rotor aircraft by definition tilts the rotors from a vertical position in rotor borne flight and a horizontal position during forward flight as seen in FIGS. 3E-3F and 4A-5A), the exhaust directing device comprising:
	an exhaust inlet portion (494) in fluidic communication with an exhaust stream (the exhaust stream produced by the rotors 412 during flight) of the tilt rotor aircraft (320); 
an outlet portion (496) coupled to an exhaust (496). 
Ross is silent regarding an outlet portion coupled to specifically a nozzle assembly; and 
an intermediate portion interposed between the exhaust inlet portion and the outlet portion, wherein the intermediate portion is slidably and fluidically coupled to the exhaust inlet portion by a first interface and the intermediate portion is slidably and fluidically coupled to the outlet portion by a second interface, and wherein the exhaust directing device has a first position in which the exhaust inlet portion, the intermediate portion, and the outlet portion are in a linear arrangement, and wherein the exhaust directing device has a second position in which the exhaust inlet portion and the outlet portion are angled relative to one another such that the exhaust stream provides forward thrust while the rotors are transitioning from the vertical position to the horizontal position.
Mansfield discloses an exhaust directing device for a VTOL aircraft (Mansfield Abstract and Figs. 1-2), including:
(Col. 1, lines 62 - Col. 2, line 11 discloses an exhaust inlet portion 22 in fluidic communication with an exhaust stream of a VTOL aircraft);
an outlet portion (26) coupled to a nozzle assembly (20);
an intermediate portion (24) interposed between the exhaust inlet portion (22) and the outlet portion (26), 
wherein the intermediate portion (24) is slidably and fluidically coupled (slidably and fluidically coupled as seen in Figs. 1-2) to the exhaust inlet portion (22) by a first interface (34) and the intermediate portion (24) is slidably and fluidically coupled (slidably and fluidically coupled as seen in Figs. 1-2) to the outlet portion (26) by a second interface (40), and 
wherein the exhaust directing device has a first position (first position as seen in Fig. 2) in which the exhaust inlet portion (22), the intermediate portion (24), and the outlet portion (26) are in a linear arrangement (Fig. 2), and wherein the exhaust directing device has a second position (second position as seen in Fig. 1) in which the exhaust inlet portion (24) and the outlet portion (24) are angled relative to one another such that the exhaust stream provides forward thrust while the rotors are transitioning from the vertical position to the horizontal position (portion 26 angled relative to portion 22 as seen in Fig. 1 such that the exhaust steam of the VTOL aircraft can provide forward thrust).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ross as taught by Mansfield such that an outlet portion coupled to a nozzle assembly; and an intermediate portion interposed between the exhaust inlet portion and the outlet portion, wherein the intermediate portion is slidably and fluidically coupled to the exhaust inlet portion by a first interface and the intermediate portion is slidably and fluidically coupled to the outlet portion by a second interface, and wherein the exhaust directing device has a first 
 24.	Regarding Claim 2, modified Ross discloses (see Mansfield) the exhaust directing device of claim 1, wherein the first interface (34) and the second interface (40) are not in a perpendicular orientation relative to a long axis of the exhaust directing device when the exhaust directing device is in the first position (Fig. 2 illustrates the interfaces 34/40 not being perpendicular relative to a long axis extending vertically relative to portions 22/24/26).
25.	Regarding Claim 3(1/2), modified Ross discloses the exhaust directing device of claim 1, wherein the exhaust inlet portion (22) comprises a first long wall portion (a first long wall disposed to a left side of portion 22) and a first short wall portion (a first short wall disposed to a right side of portion 22), the outlet portion (26) comprises a second long wall portion (a second long wall disposed to a left side of portion 26) and a second short wall portion2 (a second short wall disposed to a right side of portion 26), and the intermediate portion (24) comprises a first exposed surface interposed between the first long wall and the second long wall (a first exposed surface interposed between the first long wall and the second long wall as seen in Fig. 1) and a second exposed surface interposed between the first short wall and the second short wall (a second exposed surface interposed between the first and second shorts walls as seen in Fig. 1).
26.	Regarding Claim 4(3/1,3/2), modified Ross discloses (see Mansfield) the exhaust directing device of claim 3, wherein area of the first exposed surface is less than that of the second exposed surface when the exhaust directing device is in the first position (Fig. 2 illustrates an area of the first exposed surface is less than that of the second exposed surface when the exhaust directing device is in the first position).
27.

28.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 20190031371 A1), in view of Mansfield (US 5478016 A), in view of Riemerschmid (US 3776467 A).
29.	Regarding Claim 10, Ross discloses a system for directing exhaust from a tilt rotor aircraft having first and second nacelles, each of the nacelles including a turbine engine and a gearbox connecting the engine to a rotor, the rotors tiltable from a vertical position in rotor borne flight and a horizontal position during forward flight (Ross Abstract, para. [0097]-[100] discloses a system for directing exhaust 496 for a tilt rotor aircraft having first and second nacelles 492, turbine engine 499a, gearbox 499b, rotors 412 wherein the tilt rotor aircraft by definition tilts the rotors from a vertical position in rotor borne flight and a horizontal position during forward flight as seen in FIGS. 3E-3F and 4A-5A), the system comprising:
	an exhaust inlet portion (494) in fluidic communication with an exhaust stream of the tilt rotor aircraft (the exhaust stream produced by the rotors 412 of tilt rotor 320 during flight), an outlet portion (496) coupled to an exhaust (496).
Ross is silent regarding an exhaust inlet portion coupled to specifically a nozzle assembly; and an intermediate portion interposed between the exhaust inlet portion and the outlet portion, wherein the intermediate portion is slidably and fluidically coupled to the exhaust outlet portion by a first interface and the intermediate portion is slidably and fluidically coupled to the outlet portion by a second interface, and wherein the exhaust directing device has a first position in which the exhaust inlet portion, the intermediate portion, and the outlet portion are in a linear arrangement, and wherein the exhaust directing device has a second position in which the exhaust inlet portion and the outlet portion 
Mansfield discloses a system for directing exhaust from a VTOL aircraft (Mansfield Abstract and Figs. 1-2), including:
  an exhaust outlet portion (26) coupled to a nozzle assembly (20); and an intermediate portion (24) interposed between the exhaust inlet portion (22) and the outlet portion (26), wherein the intermediate portion (24) is slidably and fluidically coupled (slidably and fluidically coupled as seen in Figs. 1-2) to the exhaust outlet portion (26) by a first interface (34) and the intermediate portion(24) is slidably and fluidically coupled (slidably and fluidically coupled as seen in Figs. 1-2) to the outlet portion (26) by a second interface (40), and wherein the exhaust directing device has a first position (first position as seen in Fig. 2)  in which the exhaust inlet portion (22), the intermediate portion (24), and the outlet portion (26) are in a linear arrangement (Fig. 2), and wherein the exhaust directing device has a second position (second position as seen in Fig. 1) in which the exhaust inlet portion (22) and the outlet portion (26) are angled relative to one another (Fig. 1); 
a driver configured to translate or rotate at least one of the exhaust inlet portion, the intermediate portion, and the outlet portion so as to Atty Docket No. 023322.0042UStransition the exhaust directing device between the first position and the second position (Col. 2, lines 59 - Col. 3, line 1 and Col. 3, lines 13-18 disclose a linear actuator 44 or chain drive actuators 46/48 configured to translate or rotate the exhaust portions 22/24/26 so as to transition the exhaust directing device between the first and second positions as seen in Figs. 1-2).

Modified Ross is silent regarding a controller in electrical communication with the driver. 
Riemerschmid discloses a system for directing exhaust for an aircraft (Riemerschmid Abstract and FIGS. 1-4), including:
a controller in electrical communication with the driver and configured to coordinate transition of the exhaust directing device between the first position and the second position while the rotors are transitioning from the vertical position to the horizontal position (Col. 5, lines 47-58 and Col. 8, line 62 - Col. 9, line 18 discloses a control 48 in electrical communication with drivers 17/18 and configured to coordinate transition of the exhaust directing device between various positions as seen in FIGS. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Ross as taught by Riemerschmid such that a controller in electrical communication with the driver and configured to coordinate transition of the 
30.	Regarding Claim 11, modified Ross discloses (see Mansfield) the system of claim 10, wherein the first interface (34) and the second interface (40) are not in a perpendicular orientation relative to a long axis of the exhaust directing device when the exhaust directing device is in the first position (Fig. 2 illustrates the interfaces 34/40 not being perpendicular relative to a long axis extending vertically relative to portions 22/24/26).
31.	Regarding Claim 12(10/11), modified Ross discloses (see Mansfield) the system of claim 10, wherein the exhaust inlet portion (22) comprises a first long wall portion (a first long wall disposed to a left side of portion 22) and a first short wall portion (a first short wall disposed to a right side of portion 22), the outlet portion (26) comprises a second long wall portion (a second long wall disposed to a left side of portion 26) and a second short wall portion2 (a second short wall disposed to a right side of portion 26), and the intermediate portion (24) comprises a first exposed surface interposed between the first long wall and the second long wall (a first exposed surface interposed between the first long wall and the second long wall as seen in Fig. 1) and a second exposed surface interposed between the first short wall and the second short wall (a second exposed surface interposed between the first and second shorts walls as seen in Fig. 1).
32.	Regarding Claim 13(12/11,12/10), modified Ross discloses (see Mansfield) the system of claim 12, wherein area of the first exposed surface is less than that of the second exposed surface when the exhaust directing device is in the second position (Fig. 2 illustrates an area of the first exposed surface is less than that of the second exposed surface when the exhaust directing device is in the first position).

Prior Art
	The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Kop et al. (US 3443758 A), Windler (US 3441220 A) and Markowski (US 3429509 A) discloses exhaust directing devices. 

Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642